UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

              -against-                                           ORDER

ALEXEI SAAB,                                                  19 Cr. 676 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The hearing scheduled for July 12, 2021 concerning Defendant’s pretrial motions

is adjourned to July 15, 2021 at 2:00 p.m. in Courtroom 705 of the Thurgood Marshall United

States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       June 29, 2021
